Citation Nr: 1822391	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-56 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to July 14, 2016 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 14, 2016 for the grant of a total rating based on unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from May 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A Board hearing was held in March 2018.  A transcript is of record.

The issue of an earlier effective date for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1998 rating decision, the AOJ denied service connection for PTSD; the Veteran did not appeal.

2.  In a November 2004 rating decision, the AOJ declined to reopen the Veteran's claim of entitlement to service connection for PTSD; the Veteran did not appeal.

3.  The next correspondence regarding this issue was received by the AOJ on October 24, 2007, when the Veteran petitioned to reopen his claim; the AOJ declined to reopen the claim in an August 2008 rating decision; the Veteran submitted a notice of disagreement (NOD) in April 2009, placing the issue in appellate status.



CONCLUSION OF LAW

An effective date of October 24, 2007, but no earlier, for the grant of service connection for PTSD is warranted.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

In May 2008, the Veteran was advised of the manner in which VA determines effective dates for the award of benefits.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA records have been associated with the claims file.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Analysis

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  However, the case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Historically, the Board observes that service connection for a nervous condition was denied in May 1986.  The Veteran did not appeal.  He submitted a claim of entitlement to service connection for PTSD in August 1998; the AOJ denied his claim in October 1998.  The Veteran did not appeal.  In March 2004, the Veteran petitioned to reopen his claim; the AOJ declined to reopen the claim in November 2004.  The Veteran did not appeal.  Therefore, the May 1986, October 1998, and November 2004 rating decisions are final.  See 38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017). 

The Veteran submitted a new petition to reopen his claim in October 2007.  In an August 2008 rating decision, the AOJ declined to reopen the claim of entitlement to service connection for PTSD.  The Veteran submitted a NOD in April 2009, which was acknowledged by the AOJ in a May 2009 letter.  However, careful review of the record reflects that no statement of the case (SOC) was issued.  In May 2010, the AOJ denied the claim of entitlement to service connection for PTSD on the basis of personal assault on the merits, and indicated that the denial of service connection for PTSD on the basis of combat was confirmed and continued.  Notably, despite its previous acknowledgment of the Veteran's April 2009 correspondence as a NOD, the May 2010 rating decision identified that correspondence as a new claim.  As the Board is in agreement that the Veteran's April 2009 correspondence constituted a NOD and placed the issue in appellate status, it concludes that the issue remained pending from the date of the Veteran's petition to reopen, namely October 24, 2007.

The AOJ ultimately granted service connection for PTSD in a January 2017 rating decision; assigning an effective date of July 14, 2016, the date of receipt of correspondence indicating an intent to file a claim.  The January 2017 rating decision and the notice letter issued in conjunction with the rating decision identify personal assault as the stressor upon which the diagnosis of PTSD is based.  Review of the record discloses that the Veteran's April 2009 NOD identified personal assault as the basis for his PTSD claim.  Moreover, medical evidence dated during the pendency of the Veteran's claim includes that indicating a diagnosis of PTSD.  

In light of the October 24, 2007 claim that remained pending, and the evidence of record during the pendency of that claim supporting the grant of service connection for PTSD, the Board concludes that the criteria for an effective date of October 24, 2007 for the award of service connection for that disability are met.  

However, an effective date prior to October 23, 2007 is not warranted.  In this regard, the Board has considered the Veteran's arguments that an earlier effective date is for application because he has been seeking VA benefits for many years.  As noted, the Veteran's claim was denied May 1986, October 1998, and November 2004, and the Veteran did not appeal those decisions.  While the Board is sympathetic to the Veteran's argument, the Veteran did not initiate timely appeals of those previous rating decisions.  His communication of October 24, 2007 was properly construed by the RO as a new claim which the Board has determined remained pending because the Veteran submitted an NOD and in the absence of an SOC; service connection was ultimately granted.  From the date of notification of the November 2004 rating decision until the Veteran's October 24, 2007 communication, there are no documents that can be construed as a claim, informal claim, or intent to file a claim of entitlement to service connection for PTSD.  

In sum, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to compensation between the November 2004 rating decision until the Veteran's October 24, 2007 claim.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection for PTSD is October 24, 2007, the date of receipt of the Veteran's new claim to reopen. 



ORDER

Entitlement to an effective date of October 24, 2007 for the award of service connection for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

In light of the Board's determination that an earlier effective date of October 24, 2007 for the award of service connection is warranted, the issue of the evaluation of PTSD for the period prior to July 14, 2016 must be remanded to the AOJ for consideration in the first instance.  

As the question of an effective date earlier than July 14, 2016 for TDIU is in part dependent on the evaluation of PTSD for the earlier period, the Board has concluded that it would be inappropriate at this juncture to enter a final determination on that issue prior to the AOJ's assignment of an evaluation for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (standing for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Following assignment of an evaluation for PTSD for the period from October 24, 2007 to July 13, 2016, and after undertaking any additional development that is deemed warranted, readjudicate the intertwined issue of entitlement to an effective date prior to July 14, 2016 for the award of TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


